Citation Nr: 1114362	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric condition, claimed as depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim on appeal was previously before the Board in December 2009, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

As was previously mentioned in the December 2009 Board decision/remand, in October 2009, a service connection claim for headaches, secondary to service-connected sinus conditions was raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence of record does not show that the Veteran's currently manifested psychiatric disorder was incurred in service or during the first post-service year, has been chronic and continuous in and since service, or that it is etiologically related to his period of active military service.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in October 2004, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include an explanation relating to the assignment of a disability rating and an effective date for the award of benefits should service connection be awarded.  Id. at 486.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a March 2006 letter was issued.  Subsequent adjudication of the claim on appeal was undertaken in the Supplemental Statements of the Case (SSOCs) issued in July 2006 and January 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  As a practical matter, inasmuch as the service connection claim for a nervous/psychiatric being adjudicated on the merits herein is being denied, the matter relating to Dingess notice is moot and the Board finds no prejudice to the Veteran in proceeding with this decision.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained (aside from that claim being remanded).  The Veteran's service treatment records (STRs) have been obtained.  Also on file are the Veteran's post service private and VA medical records, as well as statements and contentions provided by the Veteran and his representative.  The Veteran provided testimony at a hearing held at the RO in August 2005 and a transcript of that hearing is on file.  In addition, two VA examinations relating to the claim for a nervous/psychiatric condition have been conducted in this case (2006 and 2010).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In October 2004, the Veteran filed a service connection claim for a psychiatric disorder, specifically claimed as depressive disorder.  The DD 214 reflects service with the United States Navy with an MOS of Hospital Corpsman.  

The Veteran's STRs include a November 1988 enlistment examination report reflecting that a psychiatric evaluation was normal and that the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  A February 1996 separation examination report also reflects that psychiatric evaluation was normal and that the Veteran acknowledged having nervous trouble, described as episodes of minor depression for which he indicated that he did not seek medical care.  Overall, the STRs are otherwise negative for any complaints, findings or diagnosis of a psychiatric nature.

A September 1999 VA record indicates that the Veteran reported that part of his problem was frustration with VA.  It was noted that had started taking Paxil two months previously.  Depressive disorder was diagnosed, and impressions of rule out anxiety disorder and bipolar disorder were also made.  Stressors were assessed as moderate, with some financial difficulty.  

VA medical records reflect that the Veteran was hospitalized for several days in September and October 1999, at which time he was treated for pneumonia and adjustment disorder versus depressed mood, secondary to medical condition.  His impairment level was described as moderate due to medical problems.  Records reflect that while hospitalized, the Veteran had suicidal ideation.  Entries dated from March 2000 to October 2002 the Veteran was regularly treated for diagnosed depressive disorder.  
 
VA medical records dated include an entry dated in October 2003 indicating that the Veteran's active problems included depressive disorder.  It was noted that he had not been on medication for a year and was having episodes 1-2 times and week and wanted to start back on Prozac  A May 2004 record indicated that a depression screen was negative and indicated that with respect to depressive disorder, the Veteran was doing well on Paxil.  An October 2004 record reflected that depressive disorder was under good control with Prozac.   

In a January 2005 statement provided by the Veteran, he stated that he did not start having trouble with depression and anxiety until shortly after returning from the Persian Gulf War in 1991.

The Veteran presented testimony at a hearing held at the RO in August 2005.  The Veteran stated that he was never treated for a mental disorder or seen by a psychiatrist during service, but had a documented mental disorder as shown on the separation examination report.  The Veteran reported that he was hospitalized once by VA in 2001 for several days for treatment of depression and suicide, which was the first time he was seen post-service for psychiatric problems (evidence actually reflects that the VA hospitalization was in 1999).  The Veteran was not sure what happened during service to trigger the depressive disorder.   

VA records dated in 2005 reflect that the Veteran continued to be treated for depressive disorder, with symptoms of depression and anxiety, for which he was taking Prozac.  An entry dated in January 2006, indicates that the Veteran's depressive disorder had resolved.

A VA examination for mental disorders was conducted in May 2006.  It was noted that the Veteran served in Operation Desert Storm from December 1990 to March 1991, during which time he served as a medical technician.  He had no history of combat and did not witness anyone being shot, killed or severely injured.  The report indicated that there was no history of mental health treatment in service.  It was noted that the Veteran reported being depressed and anxious based on a history he provided on the separation examination report; however, on separation examination psychiatric evaluation was clinically normal.  The examiner observed that records reflected that the Veteran's psychiatric illness began in 1999; during that year he was suicidal and homicidal with a plan to shoot himself and his brother-in-law, for not being faithful to his sister.  Adjustment disorder versus depressed mood secondary to medical condition was diagnosed in 1999.  Impressions of depressive disorder; anxiety disorder and alcohol abuse were made.  

The examiner noted that there was no history of mental health treatment during military service or following discharge from service until 1999.  It was observed that there was no evidence in the claim file that the condition was caused by or aggravated in military service.  The examiner opined that the Veteran's mental illness was most likely caused by or the result of personal stresses that evolved following discharge from service.  

A VA examination for mental disorders was conducted in May 2010 and the claims file and VA records were reviewed.  The Veteran primarily complained of mood shifts, the reported onset of which was in 1998.  The Veteran also gave a history of depression in service due to stressors including being in charge; pleasing his superiors and family; and the pretense of behaving normally.  The Veteran indicated that during service, he had highs and lows which were less prominent than they were later.  He gave a history of hospitalization in 1999 for anxiety and suicidal ideation, related to stressors including: marital discord; financial issues; academic work; job concerns and family responsibilities.  Mood disorder was diagnosed.  The examiner opined that this was not incurred in or first manifested during service, and was not otherwise related to his active service.  

The examiner noted that the VA examiner in 2006 identified stressors including marital and financial issues, which were not out of the ordinary range of human experience.  It was also commented that he was shown to be subjected to the ordinary stresses of duty, none of which would cause PTSD.  The examiner went on to explain that lay reports of symptoms related to mood are insufficient to support a clinical diagnosis of a mood disorder.  The examiner noted that the Veteran's hospitalization in 1999 for treatment of mood disorder and suicidal ideation was complicated by treatment for an acute physical condition (pneumonia), and further observed that his suicidal ideation had remitted after the first day of treatment.  In summary, the examiner found that while contrary findings were noted, the history and records did not adequately support a nexus between military service and the Veteran's currently diagnosed mood disorder.   

Analysis

The Veteran maintains that service connection is warranted for a psychiatric disorder.

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that the record, to include VA evaluations conducted in 2006 and 2010, reflects that the Veteran has co-existing diagnoses of depressive disorder, anxiety disorder and mood disorder.  Because the evidence shows that the Veteran has a currently diagnosed psychiatric disorder, Hickson element (1) therefore has been met.  The Board notes that PTSD has never been diagnosed in this case, in or since service.

The Veteran's STRs are negative for reports or a diagnosis of a psychiatric disorder in service.  In this regard, the Board finds that the February 1996 report of medical examination, which was completed just months prior to the Veteran's separation from service, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The Board observes that the February 1996 separation examination report did include the Veteran's acknowledgment of having nervous trouble, described as episodes of minor depression for which he indicated that he did not seek medical care in service.

A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Post service, a psychiatric disability was initially diagnosed in 1999, approximately 3 years after the Veteran's discharge from service, at which time the Veteran was treated for adjustment disorder versus depressed mood.  In the absence of any psychiatric condition diagnosed during service or within the first post-service year, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the file contains two VA medical opinions (2006 and 2010) both of which concluded that the Veteran's diagnosed psychiatric disorder(s) did not have their onset in service and were not etiologically related to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds these opinions highly probative as they were based on review of the Veteran's clinical and lay history as well as upon clinical and diagnostic testing of the Veteran.  Specifically, the 2010 opinion took into account and discussed an expanded version of the Veteran's lay history and early psychiatric symptomatology, as well as reconciling findings made upon the previous VA examination of 2006.  The 2010 VA opinion is the most probative evidence on file, as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the aforementioned VA opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the Veteran's own lay statements in support of his claim. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

To the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he was not diagnosed with a psychiatric disorder in service, and was not treated for such a condition until three years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for a gap in time between service and initial symptoms of disability).  

Furthermore, even acknowledging the Veteran's reports of depression in service, and mood disturbance since 1998, VA examiners have failed to relate currently diagnosed psychiatric disorders to service and early symptoms, instead implicating non-service related stressors such as marital and financial difficulties as the source of the Veteran's early psychiatric difficulties.  Specifically, no medical examiner or treating professional has established or suggested a medical nexus between the Veteran's claimed psychiatric disorder and active duty.  As such, the Board finds that the most probative evidence of record is against the claim based on continuity of symptomatology.

Further, while the Veteran has asserted that his psychiatric disorder is the result of service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service psychiatric disorders, to include depressive and mood disorders.  While the Veteran is competent to report his own symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between a claimed psychiatric disorder and his period of service.

The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder which is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for a psychiatric disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


